IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10641
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSEPH PAUL RUSSELL, JR.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:99-CR-304-ALL-T
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to repesent Joseph

Paul Russell, Jr. has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Russell has filed a pro se response to counsel’s Anders brief,

asserting that he was denied the effective assistance of counsel

because counsel failed to investigate whether he had violated the

conditions of his supervised release.   Russell also argues that

the district court abused its discretion in revoking his

supervised release.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10641
                                  -2-

     The record has not been adequately developed for us to

consider in this direct appeal the ineffective assistance claims

raised by Russell.     See United States v. Hidgon, 832 F.2d 312,

314 (5th Cir. 1987).

     Our independent review of the record, counsel’s brief, and

Russell’s response shows that there are no nonfrivolous issues

for appeal.   Consequently, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.